Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Response to Arguments
Applicant’s amendment to independent claims 1, 11, and 17 and introduction of new independent claim 24 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 04/01/2022.
Applicant’s arguments, see Remarks on Page 9, filed 06/15/2021, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following new and current prior art of the record: Matula (U.S. Patent Pub. No. 20150128956), Mathews (WO 2020145963 A1), Hubert et al. (U.S. Patent No. 2818857), Wei (CN 209017902 U), Saladino (U.S. Patent Pub. No. 20190200692), Mersmann (DE 102016007740 A1), Greenberg (U.S. Patent No. 6314580), Welch (U.S. Patent Pub. No. 20090306562), Preston (U.S. Patent Pub. No. 20190075917), Lago (U.S. Patent No. 1246286), Catlin (U.S. Patent No. 10441059), and Turner (U.S. Patent Pub. No. 20210113152). 
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “tension members” in claims 1, 8, and 10; and “tensioning members” in claims 11, 15, 17-18, and 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as member are a generic placeholder for the words “means”. For examination purposes, tension members” in claims 1, 8, and 10, “tensioning members” in claims 111, 15, 17-18, and 24 are interpreted as “a pair of tangentially extending cords which are separately attached. Each cord extends through a garment opening registered with the mid-clavicular lines. Both ends of the cord are pulled to tension and adjust the foam chin support. A cord lock fixes the tension of the cord. Optionally, a single cord is threaded through the neckband” (Specification, Page 3, lines 5-9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 14 recite the limitation "the user’s neck".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the user’s neck” to read --a neck of the user-- or --a user’s neck--. 
Claim 13, lines 3-4 recite the limitation "the lower end".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the lower end” to read --a lower end--.
Claim 20, line 2 recite the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the inside” to read --an inside--. 
Claim 20, lines 3-4 recite the limitation "the position".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the position” to read --a position--. 
	Claim 20, line 4 and claim 21, line 3 recites “a plurality of hook elements” which render the claims indefinite. It is unclear if “a plurality of hook element” is a double inclusion of the same “a plurality of hook elements” in claim 20, line 3 and claim 21, line 2, respectively, or a different element. For examination purposes, rephrase “the material having a plurality of hook elements” in claim 20, line 4 and claim 21, line 3 to read -- the material having the plurality of hook elements--.
Claims 12 and 14-16 are rejected for being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) and in further view of Hubert et al. (U.S. Patent No. 2818857) and Wei (CN 209017902 U) and Saladino (U.S. Patent Pub. No. 20190200692).
Regarding claim 1, Matula discloses a chin positioning apparatus 200 (Paragraphs 18, 22, and Figure 2, in some embodiments, neck extension device 200 does not wrap entirely around subject 100's neck. Instead, neck extension device 200 may act as a chin rest to facilitate unobstructed breathing by opening the airway. In such embodiments, neck extension device 200 may be secured by a garment worn by subject 100) for minimizing upper airway obstructions, the chin positioning apparatus 200 comprising a foam support 200 (Paragraph 20,  a body member 206 that is formed by foam) configured for engaging a user's chin (Paragraph 22, neck extension device 200 may act as a chin rest) and an upper body garment (Paragraph 22, neck extension device 200 may be secured by a garment worn by subject 100), 
However, Matula fails to explicitly disclose the upper body garment including a front, a rear, armholes and a neck opening, the front of the upper body garment comprising a pair of panels.
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) including a front (Figure 4, front side of garment 10), a rear (Figure 2, rear side of garment 10), armholes (Figure 4, armholes of garment 10) and a neck opening (Figure 4, neck opening collar of garment 10), the front of the upper body garment 10 comprising a pair of panels 24,26 (Mathews, Figure 4, first side section 24 on front left side and second side section 26 of front right side),
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula, so that there is a garment with a rear, armholes, neck opening, and a front having a pair of panels with internal pockets, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user and providing pockets to secure medical treatment devices (Mathews, Page 9, line 18). 
However, the combination of Matula in view of Mathews fails to explicitly disclose a portion of the foam support extending beneath the neck opening and being covered by the front.
Hubert teaches a similar head and neck accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 and secured beneath a jacket) wherein a portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing) extending beneath the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket) and being covered by the analogous front (Col. 2, line 58 and Figure 1, front side of jacket).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the foam support and a front neck opening of the garment of Matula in view of Mathews, such that the lower portion of the foam support extends beneath the neck opening and is covered by the front of the garment, as taught by Hubert, in order to provide an improved chin positioning apparatus with an enhanced chin support and garment that provides a seal between the front of the garment and the chin support at the neck opening (Hubert, Col. 2, lines 51-58).
However, the combination of Matula in view of Mathews in view of Hubert fails to explicitly disclose a rear portion of the neck opening comprising a neckband for engagement against a rear portion of a user's neck, a pair of tension members extending from the neckband, each of the tension members extending through a pair of openings in the neckband.
Wei teaches an analogous upper body garment (Page 3/11, line 1 and Figure 1, upper body garment with quick-drying textile fabric) with a rear portion 6 (Page 3/11, line 7 and Figure 1, rear collar 6) of the analogous neck opening (Page 3/11, line 7 and Figure 1, neck opening formed by upper edge of rear collar 6 and front collar 7) comprising a neckband 6 (Page 3/11, line 7 and Figure 1, neck opening formed by rear collar 6) for engagement against a rear portion of a user's neck (Page 3/11, line 8 and Figure 1, elastic rope 9 within rope hole 8 at a rear collar 6 provides engagement of the rear collar 6 with the user’s posterior neck), a pair of tension members 9 (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 in rope hole 8 of collars 6,7 extending from the rear collar 6 to a front collar 7; This is the structure as defined by the 35 USC 112f analysis above) extending from the neckband 6, each of the tension members 9 extending through a pair of openings 8 in the neckband 6.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a front and a rear of the neck opening of Matula in view of Mathews in view of Hubert, so that there is a neckband for engagement with a rear portion of a user’s neck and a pair of tension members extending from the neckband to the front of the upper body garment, as taught by Wei, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a neckband with a pair of elastic members that allow a user to conveniently adjust the degree of tightness of the collar for increased comfort and support (Wei, Page 3/11, lines 7-8).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei fails to explicitly disclose each of the tension members extending through a pair of openings in the neckband and a pair of separate openings formed in the front, the separate openings being positioned beneath the pair of openings in the neckband.
Saladino teaches an analogous upper body garment 98 (Paragraph 58 and Figure 10, jacket 98) with the analogous tension member 102 (Paragraph 58 and Figure 10, pull string retention member 102 is an equivalent structure as defined by the 35 USC 112f analysis above) extending through an analogous opening (Paragraph 58 and Figure 10, opening formed by a dual layer configuration of the hood 110 and jacket 98 in the neck area 114 for retention member 102 to pass through) in the analogous neckband 114 (Paragraph 58 and Figure 10, neck lopping area 114) and separate opening 100 (Paragraph 58 and Figure 10, grommet 100) formed in the analogous front (Figure 10, front side of jacket 98), the separate opening 100 being positioned beneath (Paragraph 58 and Figure 10, grommet 100 beneath opening in neck area 114) the analogous opening (Paragraph 58 and Figure 10, opening formed by dual layer at the neck area 114) in the analogous neckband 114.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the tension members extending through a pair of openings in the neckband of Matula in view of Mathews in view of Hubert in view of Wei, so that each of the tension members also extends through a separate opening on each side of the front of the garment, as taught by Saladino, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a separate tension member opening at a front of the upper body garment for pulling of the tension members (Saladino, Paragraph 58).
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses whereby when tension is applied to the pair of tension members, the upper body garment exerts upwards cephalad forces and lateral compressive forces against (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending through a separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino, this causes the collar tighten. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) the foam support to appropriately position the user's chin for maximizing airway efficiency.
Regarding claim 8, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above and further discloses wherein the pair of tension members 9 comprise end portions of a single cord 9 (Wei, Page 3/11, line 8 and Figure 1, pair of end portion of elastic rope 9), the cord 9 being threaded through (Wei, Page 3/11, line 8 and Figure 1, elastic rope 9 threaded through rope hole 8 of collar 6) the neckband 6.
Regarding claim 22, the combination of Matula in view of Mathews in view of Hubert in view of Wei discloses the invention as described above but fails to explicitly disclose wherein the separate tension member openings are registered with a user’s midclavicular line.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to move the position of the separate tension member openings of Matula in view of Mathews in view of Hubert in view of Wei to be positionally aligned with a user’s midclavicular line because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the separate tension member openings of Matula in view of Mathews in view of Hubert in view of Wei and the applicant’s invention to perform equally well with either the position of the separate tension member openings taught by Wei or the claimed equivalent position of the separate tension member openings, because both locations are equally capable of providing the required upward cephalad forces and lateral compressive forces against the foam support. Additionally, varying sized people have varying positions for each of their respective midclavicular lines, such that no criticality of the position of the separate tension member opening is provided.
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the separate member openings of Matula in view of Mathews in view of Hubert in view of Wei to obtain the invention as specified in claim 22, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Matula in view of Mathews in view of Hubert in view of Wei, see MPEP 2144.04(VI)(C). 
Regarding claim 24, Matula discloses a chin positioning apparatus 200 (Paragraphs 18, 22, and Figure 2, in some embodiments, neck extension device 200 does not wrap entirely around subject 100's neck. Instead, neck extension device 200 may act as a chin rest to facilitate unobstructed breathing by opening the airway. In such embodiments, neck extension device 200 may be secured by a garment worn by subject 100) for minimizing upper airway obstructions, the chin positioning apparatus 200 comprising a foam support 200 (Paragraph 20,  a body member 206 that is formed by foam) configured for engaging a user's chin (Paragraph 22, neck extension device 200 may act as a chin rest) and an upper body garment (Paragraph 22, neck extension device 200 may be secured by a garment worn by subject 100), the foam support including a front face(Figure 2, front face of neck extension device 200), a rear face (Figure 2, rear face of neck extension device 200), a top having a chin rest (Figure 2, top of neck extension device 200 engages chin), and a bottom (Figure 2, bottom of neck extension device 200).
However, Matula fails to explicitly disclose the upper body garment including a front, a rear, a neck opening.
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) including a front (Figure 4, front side of garment 10), a rear (Figure 2, rear side of garment 10), and a neck opening (Figure 4, neck opening collar of garment 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula, so that there is a garment with a rear, neck opening, and a front having a pair of panels with internal pockets, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user and providing pockets to secure medical treatment devices (Mathews, Page 9, line 18). 
However, the combination of Matula in view of Mathews fails to explicitly disclose an upper portion of the foam support extending above the neck opening for engaging the user’s chin, a lower portion of the foam support extending beneath the neck opening and being covered by the front of the upper body garment.
Hubert teaches a similar head and neck accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 and secured beneath a jacket) wherein an upper portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing and an upper end will extend above a neck opening of the jacket for engaging a user’s chin) extending above the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket) for engaging the user’s chin, a lower portion of the analogous support 20 extending beneath the analogous neck opening and being covered by the analogous front (Col. 2, line 58 and Figure 1, front side of jacket) of the analogous upper body garment (Col. 2, line 58, jacket).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the foam support and a front neck opening of the garment of Matula in view of Mathews, such that the lower portion of the foam support extends beneath the neck opening and is covered by the front of the garment, as taught by Hubert, in order to provide an improved chin positioning apparatus with an enhanced chin support and garment that provides a seal between the front of the garment and the chin support at the neck opening (Hubert, Col. 2, lines 51-58).
However, the combination of Matula in view of Mathews in view of Hubert fails to explicitly disclose a rear portion of the neck opening comprising a neckband for engagement against a rear portion of a user's neck, the upper body garment further including at least one tensioning member extending between the front and the rear portion of the user's neck, the at least one tensioning member extending through openings in the neckband
Wei teaches an analogous upper body garment (Page 3/11, line 1 and Figure 1, upper body garment with quick-drying textile fabric) with a rear portion 6 (Page 3/11, line 7 and Figure 1, rear collar 6) of the analogous neck opening (Page 3/11, line 7 and Figure 1, neck opening formed by upper edge of rear collar 6 and front collar 7) comprising a neckband 6 (Page 3/11, line 7 and Figure 1, neck opening formed by rear collar 6) for engagement against a rear portion of a user's neck (Page 3/11, line 8 and Figure 1, elastic rope 9 within rope hole 8 at a rear collar 6 provides engagement of the rear collar 6 with the user’s posterior neck), the analogous upper body garment further including at least one tensioning member 9 (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 in rope hole 8 of collars 6,7 extending from the rear collar 6 to a front collar 7; This is the structure as defined by the 35 USC 112f analysis above) extending between (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 in rope hole 8 of collars 6,7 extending from the rear collar 6 to a front collar 7)  the analogous front 4,7 (Page 3/11, line 8 and Figure 1, front of shirt 4 and front collar 7) and the rear portion of the user's neck, the at least one tensioning member 9 extending through openings 8 in the neckband 6.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a front and a rear of the neck opening of Matula in view of Mathews in view of Hubert, so that there is a neckband for engagement with a rear portion of a user’s neck and a pair of tension members extending from the neckband to the front of the upper body garment, as taught by Wei, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a neckband with a pair of elastic members that allow a user to conveniently adjust the degree of tightness of the collar for increased comfort and support (Wei, Page 3/11, lines 7-8).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei fails to explicitly disclose the at least one tensioning members extending through openings in the neckband and separate openings in the front.
Saladino teaches an analogous upper body garment 98 (Paragraph 58 and Figure 10, jacket 98) with the analogous tension member 102 (Paragraph 58 and Figure 10, pull string retention member 102 is an equivalent structure as defined by the 35 USC 112f analysis above) extending through an analogous opening (Paragraph 58 and Figure 10, opening formed by a dual layer configuration of the hood 110 and jacket 98 in the neck area 114 for retention member 102 to pass through) in the analogous neckband 114 (Paragraph 58 and Figure 10, neck lopping area 114) and separate opening 100 (Paragraph 58 and Figure 10, grommet 100) in the analogous front (Figure 10, front side of jacket 98).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the tension members extending through a pair of openings in the neckband of Matula in view of Mathews in view of Hubert in view of Wei, so that each of the tension members also extends through a separate opening on each side of the front of the garment, as taught by Saladino, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a separate tension member opening at a front of the upper body garment for pulling of the tension members (Saladino, Paragraph 58).
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the at least one tensioning member exerting lateral compressive forces and upward cephalad forces against (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending through a separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino, this causes the collar tighten. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) the front and the foam support to position the user's chin for maximizing airway efficiency.
Regarding claim 26, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above and further discloses wherein the pair of tension members 9 comprise end portions of a single cord 9 (Wei, Page 3/11, line 8 and Figure 1, pair of end portion of elastic rope 9), the cord 9 being threaded through (Wei, Page 3/11, line 8 and Figure 1, elastic rope 9 threaded through rope hole 8 of collar 6) the neckband 6.
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692), as applied to claim 1, and in further view of Mersmann (DE 102016007740 A1).
Regarding claim 5, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above and further discloses a pair of pouches 34 (Mathews, Page 9, lines 18-19 and Figure 4, internal pocket 34 on each of first and second side sections 24 and 26) fixed to an inside of the front of the upper body garment (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that the garment is structured as the garment 10 of Mathews with the internal pockets 34 of Mathews).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose the pair of pouches below the separate openings.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino to be located at a position below the separate openings because Applicant has not disclosed that this position provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pair of pouches of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino and the applicant’s invention to perform equally well with either the position of the pair of pouches taught by Mathews with respect to the separate tension member openings of Saladino or the claimed equivalent position of the pair of pouches and separate openings, because both locations are equally capable of providing the required upward cephalad forces and lateral compressive forces against the foam support.   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the pair of pouches disposed on the interior surface of the front of the upper body garment with respect to the separate openings of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino to obtain the invention as specified in claim 5, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino, see MPEP 2144.04(VI)(C). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose the pair of pouches being configured to capture and retain portions of the foam support. 
Mersmann teaches  an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the pair of pouches being configured to capture and retain (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew) the foam support.
Regarding claim 23, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the invention as described above and further discloses wherein each pouch engages (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew) a bottom portion of the foam support. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692) in view of Mersmann (DE 102016007740 A1), as applied to claim 5, and in further view of Preston (U.S. Patent Pub. No. 20190075917) and Lago (U.S. Patent No. 1246286).
Regarding claim 9, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the invention as described above and further discloses wherein each pouch 34 (Mathews, Page 9, lines 15-17 and Figure 2, Pocket regions 34) comprises a first stratum (Mathews, Page 8, lines 28-30, Pockets 34 can be constructed as a self-contained pocket structures that are then secured to the interior 36 of garment 10, thereby there is one stratum fixed to the interior 36 of first and second side sections 24 and 26) fixed to the inside of each panel 24,26 (Mathews, Figure 2, first side section 24 on front left side and second side section 26 of front right side).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Mersmann fails to explicitly disclose a second stratum joined to the first stratum along a common fold line, each pouch further comprising a web joining the lower edges of the first and second stratum.
Preston teaches wherein the analogous pouch 10C (Paragraph 55 and Figure 13, pouch 10C) comprises a second stratum 21 (Paragraph 55 and Figure 13, second stratum is construed as front panel 21) joined to the analogous first stratum 20A (Paragraph 55 and Figure 13, first stratum is construed as backplate 20A) along a common fold line 40 (Paragraph 55 and Figure 13, side gussets 40, which folds to join backplate 20A and front plate 21), the analogous pouch 10C further comprising a web 42 (Paragraph 55 and Figure 13, bottom gusset 42, which provides structural flexibility, joins lower edge of each panel 20A,21) joining lower edges of the analogous first stratum 20A and second stratum 21.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of each pouch of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Mersmann, so that the pouches have a pair of strata joined at a common fold line with a web joining their lower edges, as taught by Preston, in order to provide an improved chin positioning apparatus with an improved upper body garment having enhanced pouches that compromise a pair of strata with an interconnecting web for forming a pocket with foldable and expandable abilities for improved containment and storage (Preston, Paragraph 55). 
	However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Mersmann in view of Preston fails to explicitly disclose a triangular web. 
	Lago teaches an analogous pouch (Page 1, line 54-55, 80-90 and Figure 4, pouch with gussets 5 stitched at lower ends 2 of stratum) with a triangular analogous web 5 (Page 1, lines 80-90 and Figure 4, triangular shaped gussets 5 stitched at lower ends 2 of stratum)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the pouch and web of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Mersmann in view of Preston, so that the pouch and web form a triangular shape, as taught by Lago, in order to provide an improved chin positioning apparatus with an enhanced triangular webbed pouch for aiding in holding the device in place within the triangular web (Lago, Page 1, lines 80-90).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692), as applied to claim 1, and in further view of Turner (U.S. Patent Pub. No. 20210113152). 
Regarding claim 10, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above but fails to explicitly disclose a strain gauge operatively connected to the pair of tension members.
Turner teaches an analogous upper body garment (Paragraph 29 and Figure 3, the wearable garment could be adapted to other types of wearable garments, such as a long sleeve shirt, a short sleeve shirt, hooded shirts, torso wraps) with a strain gauge 302A,302B,304A,304B (Paragraph 46 and Figure 3, the wearable article illustrated includes one or more strain gauges 302A,302B,304A,304B operatively connected to the resilient members 130A,130B,132A,132B to detect the resistance forces provided by each of the resilient members configured for the wearable article) operatively connected to the analogous pair of tension members 130A,130B,132A,132B (Paragraph 46, resilient members 130A,130B,132A,132B).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of tension members of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino, so that there are strain gauges operatively connected to the pair of tension members, as taught by Turner, in order to provide an improved chin positioning apparatus with enhanced tension members having a strain gauge to measure resistance forces provided by the tension members along a user’s body part (Turner, Paragraph 46). 
Claims 11-13 and 16, as best understood given by the 35 USC 112(b) rejection above, is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Welch (U.S. Patent Pub. No. 20090306562) and in further view of Mathews (WO 2020145963 A1) and Preston (U.S. Patent Pub. No. 20190075917) and Lago (U.S. Patent No. 1246286) and Hubert et al. (U.S. Patent No. 2818857) and Wei (CN 209017902 U) and Saladino (U.S. Patent Pub. No. 20190200692) and Mersmann (DE 102016007740 A1).
Regarding claim 11, Matula discloses a chin positioning apparatus 200 (Paragraphs 18, 22, and Figure 2, in some embodiments, neck extension device 200 does not wrap entirely around subject 100's neck. Instead, neck extension device 200 may act as a chin rest to facilitate unobstructed breathing by opening the airway. In such embodiments, neck extension device 200 may be secured by a garment worn by subject 100) for minimizing upper airway obstructions, the chin positioning apparatus 200 comprising a foam support 200 (Paragraphs 20, neck extension device 200 may act as a chin rest and comprises a body member 206 that is formed by foam) configured for engaging a user's chin (Paragraph 22, neck extension device 200 may act as a chin rest) and an upper body garment (Paragraph 22, neck extension device 200 may be secured by a garment worn by subject 100), the foam support 200 including a front face (Figure 2, front face of neck extension device 200), a rear face (Figure 2, rear face of neck extension device 200), a top having a chin rest (Figure 2, top of neck extension device 200 engages chin), a bottom (Figure 2, bottom of neck extension device 200).
However, Matula fails to explicitly disclose a planar front face, a planar rear face.
Welch teaches an analogous chin positioning apparatus 20 (Paragraphs 28-29 and Figure 1, training apparatus 20 for keeping chin and head upright) with an analogous support 30 (Paragraph 29 and Figure 1, resilient tapered block 30 engaging user’s chin) including a planar front face 34 (Paragraph 37 and Figure 3, planar proximal surface 34), a planar rear face 36 (Paragraph 37 and Figure 3, planar distal surface 36). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the front face and rear face of the foam support of Matula, so that the front and rear faces are planar, as taught by Welch, in order to provide an improved chin positioning apparatus with an enhanced foam support having a planar front and rear face for ensuring a user’s head and chin are maintained in an upright and supported position (Welch, Paragraphs 29, 37).
However, the combination of Matula in view of Welch fails to explicitly disclose the upper body garment including a front, a rear, and a neck opening, the upper body garment including a pair of pouches fixed to the inside of the front, each pouch comprising a first stratum adhered to the front. 
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) including a front (Figure 4, front side of garment 10), a rear (Figure 2, rear side of garment 10), and a neck opening (Figure 4, neck opening collar of garment 10), the upper body garment 10 including a pair of pouches 34 (Mathews, Page 9, lines 15-17 and Figure 2, Pocket regions 34) fixed to the inside (Mathews, Page 8, lines 28-30, Pockets 34 can be constructed as a self-contained pocket structures that are then secured to the interior 36 of garment 10) of the front, each pouch 34 comprising a first stratum (Mathews, Page 8, lines 28-30, Pockets 34 can be constructed as a self-contained pocket structures that are then secured to the interior 36 of garment 10, thereby there is one stratum adhered to the interior 36 of first and second side sections 24 and 26) adhered to the front.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula in view of Welch, so that there is a garment with a front having internal pouches, a rear, and a neck opening, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user and providing pockets to secure medical treatment devices (Mathews, Page 9, line 18). 
However, the combination of Matula in view of Welch in view of Mathews fails to explicitly disclose the pair of pouches is foldable, each foldable pouch comprising a second stratum joined to the first stratum along a common vertical edge, the foldable pouch further comprising a web spanning between the first stratum and the second stratum. 
Preston teaches wherein the analogous pouch 10C (Paragraph 55 and Figure 13, pouch 10C) is foldable (Paragraph 55 and Figure 13, side gussets 40, which folds to join backplate 20A and front plate 21), each foldable analogous pouch 10C comprising a second stratum 21 (Paragraph 55 and Figure 13, second stratum is construed as front panel 21) joined to the analogous first stratum 20A (Paragraph 55 and Figure 13, first stratum is construed as backplate 20A) along a common vertical edge 40 (Paragraph 55 and Figure 13, side gussets 40, which folds to join backplate 20A and front plate 21), the foldable analogous pouch 10C further comprising a web 42 (Paragraph 55 and Figure 13, bottom gusset 42, which provides structural flexibility, joins lower edge of each panel 20A,21) spanning between the analogous first stratum 20A and second stratum 21.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of each of the pair of pouches of Matula in view of Mathews, so that each pouch has a pair of strata joined at a common vertical edge with a web spanning therebetween, as taught by Preston, in order to provide an improved chin positioning apparatus with an improved upper body garment having enhanced pouches that compromise a pair of strata with an interconnecting web for forming a pocket with foldable and expandable abilities for improved containment and storage (Preston, Paragraph 55). 
However, the combination of Matula in view of Welch in view of Mathews in view of Preston fails to explicitly disclose the web is a triangular web. 
	Lago teaches an analogous pouch (Page 1, line 54-55, 80-90 and Figure 4, pouch with gussets 5 stitched at lower ends 2 of stratum) with a triangular analogous web 5 (Page 1, lines 80-90 and Figure 4, triangular shaped gussets 5 stitched at lower ends 2 of stratum)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the pouch and web of Matula in view of Mathews in view of Preston, so that the pouch and web form a triangular shape, as taught by Lago, in order to provide an improved chin positioning apparatus with an enhanced triangular webbed pouch for aiding in holding the device in place within the triangular web (Lago, Page 1, lines 80-90).
However, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago fails to explicitly disclose an upper portion of the foam support extending above the neck opening for engaging the user’s chin, a lower portion of the foam support extending beneath the neck opening and being covered by the front of the upper body garment.
Hubert teaches a similar head and neck accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 and secured beneath a jacket) wherein an upper portion of the accessory 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing and an upper end will extend above a neck opening of the jacket for engaging a user’s chin) extending above the analogous neck opening (Col. 2, line 58 and Figure 1, neck opening of jacket) for engaging the user’s chin, a lower portion of the analogous support 20 extending beneath the analogous neck opening and being covered by the analogous front (Col. 2, line 58 and Figure 1, front side of jacket) of the analogous upper body garment (Col. 2, line 58, jacket).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the foam support and a front neck opening of the garment of Matula in view of Welch in view of Mathews in view of Preston in view of Lago, such that the lower portion of the foam support extends beneath the neck opening and is covered by the front of the garment, as taught by Hubert, in order to provide an improved chin positioning apparatus with an enhanced chin support and garment that provides a seal between the front of the garment and the chin support at the neck opening (Hubert, Col. 2, lines 51-58).
However, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert fails to explicitly disclose the upper body garment further including tensioning members extending between the front and a rear portion of a neck of the user, the tensioning members extending through openings in a garment neckband.
Wei teaches (Page 3/11, lines 1, 7-8; Figure 1) an analogous upper body garment (Page 3/11, line 1 and Figure 1, upper body garment with quick-drying textile fabric) further including tensioning members 9 (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 in rope hole 8 of collars 6,7 extending from the rear collar 6 to a front collar 7; This is an equivalent structure as defined by the 35 USC 112f analysis above) extending between (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 in rope hole 8 of collars 6,7 extending from the rear collar 6 to a front collar 7) the analogous front 4,7 (Page 3/11, line 8 and Figure 1, front of shirt 4 and front collar 7) of the analogous upper body garment (Page 3/11, line 1 and Figure 1) and a rear portion of a neck of the user, the tensioning members 9 extending through openings 8 in a garment neckband 6.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a front and a rear of the neck opening of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert, so that there is a neckband for engagement with a rear portion of a user’s neck and a pair of tension members extending from the neckband to the front of the upper body garment, as taught by Wei, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a neckband with a pair of elastic members that allow a user to conveniently adjust the degree of tightness of the collar for increased comfort and support (Wei, Page 3/11, lines 7-8).
However, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei fails to explicitly disclose the tensioning members extending through openings in a garment neckband and openings in the front.
Saladino teaches an analogous upper body garment 98 (Paragraph 58 and Figure 10, jacket 98) with the analogous tensioning member 102 (Paragraph 58 and Figure 10, pull string retention member 102 is an equivalent structure as defined by the 35 USC 112f analysis above) extending through an analogous opening (Paragraph 58 and Figure 10, opening formed by a dual layer configuration of the hood 110 and jacket 98 in the neck area 114 for retention member 102 to pass through) in an analogous garment neckband 114 (Paragraph 58 and Figure 10, neck lopping area 114) and an opening 100 (Paragraph 58 and Figure 10, grommet 100) in the analogous front (Figure 10, front side of jacket 98).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the tension members extending through a pair of openings in the neckband of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei, so that each of the tension members also extends through a separate opening on each side of the front of the garment, as taught by Saladino, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a separate tension member opening at a front of the upper body garment for pulling of the tension members (Saladino, Paragraph 58).
However, the combination of Matula in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose the triangular web being configured to capture and engage a portion of the bottom. 
Mersmann teaches  an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the triangular web being configured to capture and engage (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Paragraph 55 of Preston in view of Page 1, lines 80-90 of Lago in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets 34 of Mathew are modified into the first stratum 20A, second stratum 21 of Preston with the triangular web 5 of Lago) a portion of the bottom, the tensioning members exerting lateral compressive forces and upwards cephalad forces against (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending through a separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino, this causes the collar tighten. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula in view of Welch as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula in view of Welch, which is secured by the garment of Matula in view of Mathews in view of Hubert in view of Saladino as the neck extension device 200 of Matula in view of Welch extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Saladino. Thereby, the upward cephalad and lateral compressive forces allow for appropriately positioning a user’s chin to maximize airway efficiency) the foam support to appropriately position the user's chin for maximizing airway efficiency.
Regarding claim 12, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the invention as described above and further discloses:
The combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose wherein the foam support further includes a cavity shaped as an inverted letter “U” extending between the planar front face and the planar rear face from the bottom toward the top, the cavity defining a pair of legs. 
Mersmann teaches the analogous chin positioning apparatus 1 wherein the analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, line 15, and Figure 1, polyurethane foam body 4) further includes a cavity (Page 8/48, line 4 and Figure 1, U shaped cavity between lower legs 15,16) shaped as an inverted letter “U” extending between the analogous front face (Figure 1, front face of body 4) and the analogous rear face (Figure 1, rear face of body 4)  from the analogous bottom (Figure 1, bottom of body 4) toward the analogous top (Figure 1, top surface of body 4 formed by legs 13,14 forming a concave chin rest), the cavity (Page 8/48, line 4 and Figure 1) defining a pair of legs 15,16 (Page 8/48, line 4 and Figure 1, lower legs 15,16 form inverted U-shaped cut away extending between the front face and rear face from the bottom to the top). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the bottom of the foam support of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei, so that there is a bottom with an inverted “U” shaped cavity, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10).
Regarding claim 13, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the invention as described above and further discloses wherein the portion of the bottom (Mersmann, Figure 1, bottom of body 4 with lower ends of legs 15,16) comprises a lower end of each leg 15,16 (Mersmann, Page 8/48, line 4 and Figure 1). 
Regarding claim 16, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the invention as described above and further discloses:
The combination of Matula in view of Welch fails to explicitly disclose the upper body garment further including armholes, the upper body garment exerting bilateral cephalad forces against the foam support through engagement at the armholes and the pair of foldable pouches. 
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) further including armholes (Figure 4, armholes of garment 10). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula in view of Welch, so that there is a garment with armholes, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user having armholes on each side section for increased securement of the garment to a user (Mathews, Page 9, line 18).
Therefore, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the upper body garment exerting bilateral cephalad forces (Modification of Paragraph 22 of Matula in view of Page 9, line 18 of Mathews in view of Paragraph 55 of Preston in view of Page 1, lines 80-90 of Lago in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening, arm holes, and internal pockets on a front, such as the neck opening and armholes of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets 34 of Mathew are modified into the foldable first stratum 20A and second stratum 21 of Preston with the triangular web 5 of Lago. Furthermore, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert  so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending through a separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino, this causes the collar tighten. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula in view of Welch in view of Mersmann as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula in view of Welch in view of Mersmann, which is secured by the garment of Matula in view of Mathews in view of Hubert as the neck extension device 200 of Matula in view of Welch in view of Mersmann extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Saladino. Thereby, the bilateral cephalad forces are applied through a user’s engagement of the armholes and the foldable pouches for positioning a user’s chin to maximize airway efficiency) against the foam support through engagement at the armholes and the pair of foldable pouches.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Welch (U.S. Patent Pub. No. 20090306562) in view of Mathews (WO 2020145963 A1) in view of Preston (U.S. Patent Pub. No. 20190075917) in view of Lago (U.S. Patent No. 1246286) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Mersmann (DE 102016007740 A1), as applied to claim 11, and in further view of Greenberg (U.S. Patent No. 6314580).
Regarding claim 14, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the invention as described above but fails to explicitly disclose wherein the pair of foldable pouches are lined with hook members for engaging and retaining the foam support.
Greenberg teaches an analogous upper body garment (Col. 3, lines 50-51 and Figure 4A, open weight bearing jacket) wherein the analogous pair of pouches 24,26,28,30 are lined with hook members (Col. 6, lines 4-13 and Figure 4A, four patches of the hook and loop fastener means 48,50,52, and 54 defining an interior of the weight-bearing pockets 24,26,28, and 30). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal surface of the foldable pouches on an inside of the front of the upper body garment of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann, so that there are hook members in the pouches, as taught by Greenber, in order to provide an improved chin positioning apparatus with an improved upper body garment having pouches with internal hook members which increases the securement of inserts received therein (Greenberg, Col. 6, lines 4-13).
Therefore, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann in view of Greenberg discloses wherein the pair of foldable pouches are lined with hook members for engaging and retaining (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Paragraph 55 of Preston in view of Page 1, lines 80-90 of Lago in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann in view of Col. 6, lines 4-13 of Greenberg, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets 34 of Mathew are modified into the first stratum 20A, second stratum 21 of Preston with the triangular web 5 of Lago and wherein the internal pockets have hook members, such as the hook member of Greenberg. Therefore, the hook member in the pouch frictionally engage the foam legs of the foam support) the foam support (Modification of Paragraph 22 of Matula in view of Paragraph 37 of Welch in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Welch (U.S. Patent Pub. No. 20090306562) in view of Mathews (WO 2020145963 A1) in view of Preston (U.S. Patent Pub. No. 20190075917) in view of Lago (U.S. Patent No. 1246286) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Mersmann (DE 102016007740 A1), as applied to claim 11, and in further view of Catlin (U.S. Patent No. 10441059).
Regarding claim 15, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann discloses the invention as described above and further discloses wherein the tensioning members 9 (Wei, Page 3/11, line 8 and Figure 1) comprises a pair of cords 9 (Wei, Page 3/11, line 8 and Figure 1).
However, the combination of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann fails to explicitly disclose a cord lock adjustably fixed to each cord, the cord locks being in abutment against the openings in the front.
Catlin teaches an analogous upper body garment 100 (Col. 2, lines 38-39 and Figure 1, hair treatment cape 100 is a protective garment worn on upper body) comprising a cord lock 143 (Col. 4, lines 29-30 and Figure 3, cord lock 143 adjustably fixed to pair of cord ends 142) adjustably fixed to each analogous cord 142, the cord locks 143 being in abutment against the analogous openings 141 in the analogous front (Col. 4, lines 29-30, Figure 1 and 3, cord lock 143 locks the cords 142 being in abutment with channel 141 at front of the garment 100).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of cords of Matula in view of Welch in view of Mathews in view of Preston in view of Lago in view of Hubert in view of Wei in view of Saladino in view of Mersmann, so that there is a cord lock adjustably fixed to the cord abutting an opening at the front, as taught by Catlin, in order to provide an improved chin positioning apparatus with enhanced tension members having spring loaded cord locks for adjustably locking the movement of the cords in order to provide a desired a collar tightness (Catlin, Col. 4, lines 29-30). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mersmann (DE 102016007740 A1) and in further view of Mathews (WO 2020145963 A1) and Hubert et al. (U.S. Patent No. 2818857) and Wei (CN 209017902 U) and Saladino (U.S. Patent Pub. No. 20190200692).
Regarding claim 17, Matula discloses a chin positioning apparatus 200 (Paragraphs 18, 22, and Figure 2, in some embodiments, neck extension device 200 does not wrap entirely around subject 100's neck. Instead, neck extension device 200 may act as a chin rest to facilitate unobstructed breathing by opening the airway. In such embodiments, neck extension device 200 may be secured by a garment worn by subject 100) for minimizing upper airway obstructions, the chin positioning apparatus 200 comprising a foam support 200 (Paragraph 20,  a body member 206 that is formed by foam) configured for engaging a user's chin (Paragraph 22, neck extension device 200 may act as a chin rest), the foam support 200 comprising a front face (Figure 2, front face of neck extension device 200), a rear face (Figure 2, rear face of neck extension device 200), a top (Figure 2, top of neck extension device 200 engages chin) having a chin rest and a bottom (Figure 2, bottom of neck extension device 200), an upper body garment (Paragraph 22, neck extension device 200 may be secured by a garment worn by subject 100).
However, Matula fails to explicitly disclose the top having a concave chin rest.
Mersmann teaches an analogous chin positioning apparatus 1 (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) wherein the analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, line 15, and Figure 1, polyurethane foam body 4 with top and bottom legs 13,14, 15,16) has an analogous bottom (Figure 1, bottom surface of body 4 formed by legs 15,16 forming a concave chest rest) having concave legs 15,16 an analogous top (Figure 1, top surface of body 4 formed by legs 13,14 forming a concave chin rest) having a concave chin rest. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the top and bottom of the foam support of Matula, so that there is a top with a concave chin rest and a bottom with concave legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having a concave top and bottom shape for providing an upper and lower surface to comfortably engage a chin and chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
However, the combination of Matula in view of Mersmann fails to explicitly disclose the upper body garment including a garment front, a rear, a neck opening.
Mathews teaches the analogous upper body garment 10 (Page 9, line 18, and Figure 4, the garment 10 can include padding or insert pockets 34d that can be configured to house padded inserts or other protective elements on each of first and second side sections 24 and 26) including a garment front (Figure 4, front side of garment 10), a rear (Figure 2, rear side of garment 10), a neck opening (Figure 4, neck opening collar of garment 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body garment of Matula in view of Mersmann, so that there is a garment with a rear, neck opening, and a front having a pair of panels with internal pockets, as taught by Mathews, in order to provide an improved chin positioning apparatus with an improved upper body garment for being worn by a user and providing pockets to secure medical treatment devices (Mathews, Page 9, line 18). 
However, the combination of Matula in view of Mersmann in view of Mathews fails to explicitly disclose a portion of the foam support extending above the garment front, and a portion of the foam support extending beneath and being covered by the garment front.
Hubert teaches an analogous chin positioning apparatus (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 and secured beneath a jacket) wherein a portion of the analogous support 20 (Col. 2, lines 51-58 and Figure 1, bib portion 20 secured under the wearer’s chin with the lower end of the bib portion 20 will lie beneath a parka, jacket or other environmental clothing and an upper end will extend above a neck opening of the jacket for engaging a user’s chin) extending above the analogous garment front (Col. 2, line 58 and Figure 1, front side of jacket), and a portion of the analogous support 20 extending beneath and being covered by the analogous garment front (Col. 2, line 58 and Figure 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the foam support and a front  of the garment of Matula in view of Mersmann in view of Mathews, such that the lower portion of the foam support extends beneath the front and is covered by the front of the garment, as taught by Hubert, in order to provide an improved chin positioning apparatus with an enhanced chin support and garment that provides a seal between the front of the garment and the chin support at a neck opening (Hubert, Col. 2, lines 51-58).
However, the combination of Matula in view of Mersmann in view of Mathews in view of Hubert fails to explicitly disclose a rear portion of the neck opening comprising a neckband for engagement against a rear portion of a user's neck, a tensioning member configured to extend through at least a portion of the neckband and around a rear of a user’s neck, the tensioning member having end portions extending through tension member openings in the neckband.
Wei teaches an analogous upper body garment (Page 3/11, line 1 and Figure 1, upper body garment with quick-drying textile fabric) with a rear portion 6 (Page 3/11, line 7 and Figure 1, rear collar 6) of the analogous neck opening (Page 3/11, line 7 and Figure 1, neck opening formed by upper edge of rear collar 6 and front collar 7) comprising a neckband 6 (Page 3/11, line 7 and Figure 1, neck opening formed by rear collar 6) for engagement against a rear portion of a user's neck (Page 3/11, line 8 and Figure 1, elastic rope 9 within rope hole 8 at a rear collar 6 provides engagement of the rear collar 6 with the user’s posterior neck), a tensioning member 9 (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 in rope hole 8 of collars 6,7 extending from the rear collar 6 to a front collar 7; This is the structure as defined by the 35 USC 112f analysis above) configured to extend through at least a portion of the neckband 6 and around a rear of a user’s neck, the tensioning member having end portions (Page 3/11, line 8 and Figure 1, pair of ends of an elastic rope 9 within rope hole 8 of collars 6,7 extending from the rear collar 6 to a front collar 7 through rope hole 8) extending through tension member openings 8 in the neckband 6.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a front and a rear of the neck opening of Matula in view of Mersmann in view of Mathews in view of Hubert, so that there is a neckband for engagement with a rear portion of a user’s neck and a pair of tension members extending from the neckband to the front of the upper body garment, as taught by Wei, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a neckband with a pair of elastic members that allow a user to conveniently adjust the degree of tightness of the collar for increased comfort and support (Wei, Page 3/11, lines 7-8).
However, the combination of Matula in view of Mersmann in view of Mathews in view of Hubert in view of Wei fails to explicitly disclose the tensioning member having end portions extending through tension member openings in the neckband and through separate openings in the garment front, the separate openings being spaced from the openings in the neckband.
Saladino teaches an analogous upper body garment 98 (Paragraph 58 and Figure 10, jacket 98) with the analogous tensioning member 102 (Paragraph 58 and Figure 10, pull string retention member 102 is an equivalent structure as defined by the 35 USC 112f analysis above) having an end portion (Paragraph 58 and Figure 10, end of pull string retention member 102 through grommet 100) extending through an analogous tension member opening (Paragraph 58 and Figure 10, opening formed by a dual layer configuration of the hood 110 and jacket 98 in the neck area 114 for retention member 102 to pass through) in the analogous neckband 114 (Paragraph 58 and Figure 10, neck lopping area 114) and through a separate opening 100 (Paragraph 58 and Figure 10, grommet 100) in the analogous garment front (Figure 10, front side of jacket 98), the separate opening 100 being spaced from (Paragraph 58 and Figure 10, grommet 100 spaced beneath opening in neck area 114) the analogous opening (Paragraph 58 and Figure 10, opening formed by dual layer at the neck area 114) in the analogous neckband 114.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the tension members extending through a pair of openings in the neckband of Matula in view of Mathews in view of Hubert in view of Wei, so that each of the tension members also extends through a separate opening on each side of the front of the garment, as taught by Saladino, in order to provide an improved chin positioning apparatus with an enhanced upper body garment having a separate tension member opening at a front of the upper body garment for pulling of the tension members (Saladino, Paragraph 58).
Therefore, the combination of Matula in view of Mersmann in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the tensioning member exerting compressive and cephalad forces (Modification of Paragraph 22 of Matula in view of Page 7/48, lines 44-46 of Mersmann in view of Page 9, line 18 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3, lines 7-8 of Wei in view of Figure 10 of Saladino, modifying a rear portion of the neck opening of the garment of Matula in view of Mathews in view of Hubert so that there is a neckband with a pair of elastic members extending therefrom, such as the neckband 6 of Wei with the pair of ends of the elastic rope 9 of Wei extending through a separate tension member opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei. Hence, when tension is applied to the elastic rope 9 of Wei in view of Saladino, this causes the collar tighten. Thus, the tension members cause lateral forces from the tension members within the neckband to be applied to the neck extension device 200 of Matula in view of Mersmann as well as upward cephalad forces from the below the neckband to the separate tension member opening to be applied to the neck extension device 200 of Matula in view of Mersmann, which is secured by the garment of Matula in view of Mathews in view of Hubert in view of Saladino as the neck extension device 200 of Matula in view of Mersmann extends below and above the neck opening collar of the garment of Matula in view of Mathews in view of Hubert in view of Saladino. Thereby, cephalad and compressive forces are applied through the garment front and against the foam support) through the garment front and against the foam support when tensioned.
Regarding claim 19, the combination of Matula in view of Mersmann in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above and further discloses wherein the garment front (Mathews, Figure 4, front side of garment 10) is comprised of a pair of panels 24,26 (Mathews, Figure 4, first side section 24 on front left side and second side section 26 of front right side), each panel 24,26 (Mathews, Figure 4) including one of the separate openings 100 (Modification of Page 9, lines 15-17 of Mathews in view of Page 3/11, line 8 and Figure 1 of Wei in view of Paragraph 58 and Figure 10 of Saladino, modifying the pair of ends of the elastic rope 9 of Wei extending through each side rope holes 8 of collar 7 to extend through a separate opening 100 of Saladino on each side of the garment front of Mathews in view of Wei in view of Saladino, for adjustably tightening the collar 6,7 of Wei), the panels 24,26 (Mathews, Figure 4) being selectively joined by a fastener 32 (Mathews, Page 8, lines 7-8 and Figure 2, hook and loop fasteners 32 for securing first side section 24 with second side section 26).  
Claim 20, as best understood given by the 35 USC 112(b) rejection above, is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mersmann (DE 102016007740 A1) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692), as applied to claim 17, and in further view of Greenberg (U.S. Patent No. 6314580).
Regarding claim 20, the combination of Matula in view of Mersmann in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above and further discloses a pair of pouches 34 (Mathews, Page 9, lines 18-19 and Figure 4, internal pocket 34 on each of first and second side sections 24 and 26) fixed to an inside of the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that the garment is structured as the garment 10 of Mathews with the internal pockets 34 of Mathews), the pouches 34 engaging the bottom of the foam support for fixing a position (Modification of Paragraph 22 of Matula in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 8/48, line 4 of Mersmann, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew) of the foam support relative to the upper body garment.
However, the combination of Matula in view of Mersmann in view of Mathews in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose the pair of pouches including material having a plurality of hook elements, the material having the plurality of hook elements being configured to engage and retain portions of the foam support covered by the garment front.
Greenberg teaches an analogous upper body garment (Col. 3, lines 50-51 and Figure 4A, open weight bearing jacket) further including material having a plurality of hook elements (Col. 6, lines 4-13 and Figure 4A, four patches of the hook and loop fastener means 48,50,52, and 54 defining an interior of the weight-bearing pockets 24,26,28, and 30) fixed to an inside 14,16 of the analogous garment front (Col. 4, line 59 and Figure 4A, inner surfaces 14,16 of garment front), 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal surface of the pouches on an inside of the front of the upper body garment of Matula in view of Mersmann in view of Mathews in view of Hubert in view of Wei in view of Saladino, so that there are hook elements in the pocket, as taught by Greenber, in order to provide an improved chin positioning apparatus with an improved upper body garment having pockets with internal hook elements which increases the securement of inserts received therein (Greenberg, Col. 6, lines 4-13).
Therefore, the combination of Matula in view of Mersmann in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Greenberg discloses the material having the plurality of hook elements (Greenberg, Col. 6, lines 4-13 and Figure 4A) being configured to engage and retain (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Col. 6, lines 4-13 of Greenberg, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets have hook members, such as the hook member of Greenberg. Therefore, the hook member in the pouch frictionally engage the foam legs of the foam support) portions of the foam support (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Col. 2, lines 51-58 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei in view of Paragraph 58 and Figure 10 of Saladino).
Claim 21, as best understood given by the 35 USC 112(b) rejection above, is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692), as applied to claim 1, and in further view of Greenberg (U.S. Patent No. 6314580) and Mersmann (DE 102016007740 A1).
Regarding claim 21, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above and further discloses material 34 (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and material internal pockets on a front, such as the neck opening of Mathew and material pockets 34 on an inside of the front of Mathew) at an inside of the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei), the foam support (Modification of Paragraph 22 of Matula in view of Col. 2, lines 51-58 of Hubert, modifying the neck extension device 200 of Matula to extend below a neck opening, as taught by the lower portion of the bib 20 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei). 
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose material having a plurality of hook elements fixed to the inside of the front.
Greenberg teaches an analogous upper body garment (Col. 3, lines 50-51 and Figure 4A, open weight bearing jacket) with analogous material 24,30 (Col. 6, lines 4-14 and Figure 4A) having a plurality of hook elements (Col. 6, lines 4-13 and Figure 4A, four patches of the hook and loop fastener means 48,50,52, and 54 defining an interior of the weight-bearing pockets 24,26,28, and 30) fixed to the analogous inside 14,16 of the analogous garment front (Col. 4, line 59 and Figure 4A, inner surfaces 14,16 of garment front), 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal surface of the material pouches on an inside of the front of the upper body garment of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino, so that there are hook elements in the material pocket, as taught by Greenber, in order to provide an improved chin positioning apparatus with an improved upper body garment having material pockets with internal hook elements which increases the securement of inserts received therein (Greenberg, Col. 6, lines 4-13).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Greenberg fails to explicitly disclose the material configured to engage and retain portions of the foam support.
Mersmann teaches an analogous chin positioning apparatus (Page 7/48, lines 44-46 and Figure 1, X-shaped head rest 1 with body 4 secured by neckband 5) with an analogous foam support 4 (Page 7/48, lines 44-46, Page 8/48, lines 4, 15, and Figure 1, polyurethane foam body with legs 13,14,15,16 of body 4) .
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the foam support of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Greenberg, so that there are four legs, as taught by Mersmann, in order to provide an improved chin positioning apparatus with an enhanced foam support having legs that form the concave and inverted “U” shapes for providing an upper surface to comfortably engage a user’s chin and a lower surface that engages a user’s chest without obstructing neck anatomical structures and avoiding unpleasant pressure points at the chin and chest (Mersmann, Page 8/48, lines 4, 15, and Page 9/48, lines 4-10). 
Therefore, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino in view of Greenberg in view of Mersmann discloses the material having the plurality of hook elements (Greenberg, Col. 6, lines 4-13 and Figure 4A) being configured to engage and retain (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Page 9, lines 15-17 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Col. 6, lines 4-13 of Greenberg, modifying the garment of Matula that secures the neck extension device 200 of Matula, so that there is a neck opening and internal pockets on a front, such as the neck opening of Mathew and pockets 34 on a front of Mathew, with a portion of the neck extension device 200 of Matula extending below a neck opening, as taught by the lower portion of the bib 20 of Hubert. Also, modifying the neck extension device 200 of Matula to have the legs 12,14,15,16 of Mersmann such that the lower legs 15,16 fit into each of the internal pockets 34 of Mathew, wherein the internal pockets have hook members, such as the hook member of Greenberg. Therefore, the hook member in the pouch frictionally engage the foam legs of the foam support) portions of the foam support (Modification of Paragraph 22 of Matula in view of Page 8/48, line 4 of Mersmann in view of Col. 2, lines 51-58 of Hubert) covered by the garment front (Modification of Paragraph 22 of Matula in view of Page 8, lines 12-13 of Mathews in view of Col. 2, lines 51-58 of Hubert in view of Page 3/11, line 8 and Figure 1 of Wei in view of Paragraph 58 and Figure 10 of Saladino).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Patent Pub. No. 20150128956) in view of Mathews (WO 2020145963 A1) in view of Hubert et al. (U.S. Patent No. 2818857) in view of Wei (CN 209017902 U) in view of Saladino (U.S. Patent Pub. No. 20190200692), as applied to claim 24, and in further view of Catlin (U.S. Patent No. 10441059).
Regarding claim 25, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino discloses the invention as described above and further discloses wherein the tensioning members 9 (Wei, Page 3/11, line 8 and Figure 1) comprises a pair of cords 9 (Wei, Page 3/11, line 8 and Figure 1).
However, the combination of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino fails to explicitly disclose a cord lock adjustably fixed to each cord, the cord locks being in abutment against the openings in the front.
Catlin teaches an analogous upper body garment 100 (Col. 2, lines 38-39 and Figure 1, hair treatment cape 100 is a protective garment worn on upper body) comprising a cord lock 143 (Col. 4, lines 29-30 and Figure 3, cord lock 143 adjustably fixed to pair of cord ends 142) adjustably fixed to each analogous cord 142, the cord locks 143 being in abutment against the analogous openings 141 in the analogous front (Col. 4, lines 29-30, Figure 1 and 3, cord lock 143 locks the cords 142 being in abutment with channel 141 at front of the garment 100).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of cords of Matula in view of Mathews in view of Hubert in view of Wei in view of Saladino, so that there is a cord lock adjustably fixed to the cord abutting an opening at the front, as taught by Catlin, in order to provide an improved chin positioning apparatus with enhanced tension members having spring loaded cord locks for adjustably locking the movement of the cords in order to provide a desired a collar tightness (Catlin, Col. 4, lines 29-30). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palley (US 4565408 A)
Mundell et al. (US 4700697 A)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/MICHELLE J LEE/Primary Examiner, Art Unit 3786